
	

113 S1065 IS: Infant and Toddler Care Improvement Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1065
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Franken (for himself
			 and Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to improve the quality of infant and toddler care.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Infant and Toddler Care
			 Improvement Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The brain
			 undergoes its most dramatic development during a child’s first 3 years of life,
			 with 700 new neurological connections being formed every second based on early
			 experience. During this time, the brain’s foundational capacities for thinking,
			 language, emotion, and self-regulation are formed.
				(2)Economic
			 deprivation can also affect the development of the brain and impair all aspects
			 of development. Children in families below the poverty line are at risk for
			 prolonged toxic stress, which can change the shape of the brain’s
			 structure. Twenty-five percent of children younger than 3 years of age live in
			 families with incomes below the poverty level.
				(3)Child care is
			 second only to the family setting as the place in which early development takes
			 place for many infants and toddlers. Sixty-one percent of mothers with children
			 younger than 3 years of age are in the labor force and over 6,000,000 children
			 younger than 3 years of age are cared for by someone other than their parents
			 for some part or all of the day. Therefore, the relationship between the child
			 and the child care provider often plays a significant role in child
			 development.
				(4)Research shows
			 that high-quality child care can mitigate some of the effects of adverse
			 experiences caused by poverty and that low-income children can benefit
			 particularly well from high-quality child care. Yet, at-risk children younger
			 than 3 years of age often receive low-quality child care that can lead to poor
			 developmental outcomes.
				(5)High-quality
			 child care has been shown to promote positive cognitive, language, and social
			 and emotional development, and contribute to academic success. High-quality
			 child care can also help improve a child’s communication skills, cognitive
			 skills, behavioral skills, math and language assessment scores, and verbal
			 intelligence.
				(6)Providing
			 training and technical assistance to family child care providers who are infant
			 and toddler care providers, through family child care networks, has been shown
			 to improve the quality of caregivers.
				(7)Twenty-seven
			 States use infant and toddler specialist networks as the structure for
			 providing training and technical assistance, using research-based training and
			 techniques such as mentoring and on-site coaching, to all types of providers of
			 child care for infants or toddlers.
				(8)Preparation for
			 early childhood educators often does not include training specific to infants
			 and toddlers. Only 21 States have infant and toddler credential requirements
			 that define the particular knowledge and skills needed to work with children
			 younger than 3 years of age.
				(9)Infants and
			 toddlers have unique needs that differ from those of older children in areas
			 such as health and safety, interaction with teachers and caregivers, and
			 learning, yet not all States recognize those differences in licensing
			 regulations or in their Quality Rating and Improvement Systems. Just 20 States
			 have infant and toddler quality indicators in their Quality Rating and
			 Improvement Systems and only 3 States have separate categories of child care
			 regulations related to infants and toddlers.
				(b)PurposeThe
			 purpose of this Act is to improve the overall quality of child care programs
			 serving infants or toddlers.
			3.High-quality
			 infant and toddler care programThe Child Care and Development Block Grant
			 Act of 1990 is amended by inserting after section 658G (42 U.S.C. 9858e) the
			 following:
			
				658H.High-quality
				infant and toddler care program
					(a)DefinitionsIn
				this section:
						(1)Eligible infant
				or toddler care providerThe term eligible infant or
				toddler care provider means an eligible child care provider, consistent
				with section 658P, who provides care to an infant or toddler.
						(2)Infant or
				toddlerThe term infant or toddler means an
				individual under 3 years of age.
						(3)Infant or
				toddler with a developmental delay or disability
							(A)In
				generalThe term infant or toddler with a developmental
				delay or disability has the meaning given the term infant or
				toddler with a disability in section 632 of the Individuals with
				Disabilities Education Act (20 U.S.C. 1432).
							(B)Plural
				formThe term infants and toddlers with developmental
				delays or disabilities means more than 1 infant or toddler with a
				developmental delay or disability.
							(4)Limited english
				proficientThe term limited English proficient has
				the meaning given the term in section 637 of the Head Start Act (42 U.S.C.
				9832).
						(5)Low-income
				communityThe term low-income community shall be
				defined by the Secretary.
						(6)Low-income
				familyThe term low-income family means a family
				with a family income described in section 658P(4)(B).
						(b)Grants
						(1)In
				generalThe Secretary shall make grants to eligible States, from
				allotments described in paragraph (2), to enable the States to improve the
				quality of care for infants and toddlers.
						(2)Allotments
							(A)Amounts
				reserved
								(i)Territories and
				possessionsThe Secretary shall reserve an amount not to exceed
				0.5 percent of the amount appropriated under this section for each fiscal year
				for payments to Guam, American Samoa, the United States Virgin Islands, and the
				Commonwealth of the Northern Mariana Islands, to be allotted in accordance with
				their respective needs.
								(ii)Indian
				tribesThe Secretary shall reserve not less than 1 percent, and
				not more than 2 percent, of the amount appropriated under this section for each
				fiscal year for payments to Indian tribes and tribal organizations with
				applications approved under section 658O(c).
								(B)Allotments to
				statesAfter making reservations under subparagraph (A), the
				Secretary shall use the remainder of the amount appropriated under this section
				for a fiscal year to allot to each State an amount that bears the same
				relationship to that remainder as the amount allotted to the State under
				section 658O for that fiscal year bears to the amount allotted to all States
				under section 658O for that fiscal year.
							(C)StateIn
				this paragraph, the term State does not include Guam, American
				Samoa, the United States Virgin Islands, or the Commonwealth of the Northern
				Mariana Islands.
							(c)Amendment to
				State plansA State that receives a grant under this section
				shall include in the State's plan under section 658E, a description of how the
				State will use funds provided under this section to improve the quality of
				infant and toddler care.
					(d)Use of
				funds
						(1)In
				generalA State that receives a grant under this section shall
				use the funds made available through the grant to carry out 1 or more of the
				activities described in paragraphs (2) through (7).
						(2)Increasing
				high-quality infant and toddler care
							(A)In
				generalA State may use the funds described in paragraph (1) to
				make grants to eligible entities to be resources for eligible infant and
				toddler care providers, to improve the quality of early care and development
				services provided to infants and toddlers in the community from low-income
				families and to help such providers serving low-income families improve their
				capacity to offer high-quality care to such families.
							(B)Eligible
				entityTo be eligible to receive a grant under this paragraph, an
				entity shall be an eligible child care provider that—
								(i)serves infants
				and toddlers from low-income families; and
								(ii)(I)is ranked at the top
				level of the State’s Quality Rating and Improvement System or similar rating
				system or accredited by a national accrediting body recognized, before the date
				of enactment of the Infant and Toddler Care Improvement Act, for high-quality
				program standards that are valid and reliable; or
									(II)is an Early Head Start agency under
				section 645A of the Head Start Act (42 U.S.C. 9840a) that is in full compliance
				with the performance standards applicable to such an agency under the Head
				Start Act (42 U.S.C. 9831 et seq.).
									(C)PriorityIn
				making grants under this paragraph, a State—
								(i)shall give
				priority to entities that will serve significant populations of low-income
				families; and
								(ii)may give
				priority to entities that—
									(I)are located in
				low-income communities;
									(II)will serve
				communities with significant populations of families with limited English
				proficiency; or
									(III)will increase
				the ability of caregivers to provide appropriate services and coordinate
				activities with State and local systems providing services under part C of the
				Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) for
				children with developmental delays or disabilities, including such children in
				the child welfare system of the State.
									(3)Staffed family
				child care networks or systems
							(A)In
				generalA State may use the funds described in paragraph (1) to
				make grants to organizations with expertise in providing child care and related
				technical assistance, to establish new staffed family child care networks (new
				as of the date of amendment of the State plan under subsection (c)) or to
				operate existing staffed family child care networks or systems that offer, to
				family child care providers who are eligible infant and toddler care providers,
				technical assistance, training, administrative support, or direct services
				including monitoring visits to providers.
							(B)PriorityIn
				making grants under this paragraph, a State—
								(i)shall give
				priority to organizations described in paragraph (2)(C)(i); and
								(ii)may give
				priority to organizations that have 1 or more of the 3 characteristics
				described in paragraph (2)(C)(ii).
								(4)Statewide
				network of infant and toddler specialists
							(A)In
				generalA State may use the funds described in paragraph (1) to
				support, or to make a grant to an organization with expertise in providing
				child care technical assistance to support, a statewide network of specialists
				who are eligible infant and toddler care providers, that shall—
								(i)provide
				individual or group training and intensive consultation services to eligible
				infant and toddler care providers, including relative caregivers, on strategies
				to improve the quality of care for infants and toddlers; and
								(ii)assist eligible
				infant and toddler care providers in coordinating activities with other offices
				responsible for child care, including Early Head Start programs and Head Start
				programs carried out under the Head Start Act (42 U.S.C. 9831 et seq.).
								(B)PriorityIn
				delivering services or making grants under this paragraph, a State—
								(i)shall give
				priority to networks that deliver support to providers described in paragraph
				(2)(C)(i); and
								(ii)may give
				priority to networks that deliver support to providers that have 1 or more of
				the 3 characteristics described in paragraph (2)(C)(ii).
								(5)State workforce
				quality initiatives
							(A)In
				generalA State may use the funds described in paragraph (1) to
				support initiatives to improve the quality of the workforce of eligible infant
				and toddler care providers, such as—
								(i)providing
				relevant training, professional development, or mentoring to eligible infant
				and toddler care providers, including linking the training, development, or
				mentoring to career pathways for eligible infant and toddler care
				providers;
								(ii)providing
				scholarships or other financial support to eligible infant and toddler care
				providers to advance their education and training;
								(iii)coordinating
				activities with the State’s higher education system to expand the availability
				and quality of coursework for infant and toddler care providers, including
				developing career pathways for eligible infant and toddler care providers;
				or
								(iv)improving the
				State credentialing of eligible infant and toddler care providers.
								(6)Systems
				qualityA State may use the funds described in paragraph (1)
				to—
							(A)develop infant
				and toddler components for the State's Quality Rating and Improvement System or
				similar rating system, child care licensing regulations, or voluntary early
				learning guidelines;
							(B)improve the
				ability of parents to obtain information about high-quality infant and toddler
				care; or
							(C)assist eligible
				infant and toddler care providers seeking to improve the quality of their
				infant and toddler care by increasing their ranking on the State’s Quality
				Rating and Improvement System or similar rating system, meeting performance
				standards applicable to an Early Head Start agency under the Head Start Act (42
				U.S.C. 9831 et seq.), or becoming accredited by a national accrediting body
				described in paragraph (2)(B)(ii).
							(7)Other
				high-quality initiativesA State may use the funds described in
				paragraph (1) to carry out other activities determined by the State to improve
				the quality of infant and toddler care provided in the State and for which
				there is evidence that the activities will lead to improved infant and toddler
				safety, infant and toddler development, or infant and toddler
				well-being.
						(e)ReportingA
				State that receives a grant under subsection (b) shall submit in the State's
				annual reports required under section 658K(a)(2), information on how the State
				is using the funding provided under subsection (b) to improve the quality of
				infant and toddler care and the effect such funding is having on the quality of
				infant and toddler care in the State.
					(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2014 and
				each subsequent fiscal
				year.
					.
		4.Conforming
			 amendments
			(a)AuthorizationSection
			 658B of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858)
			 is amended by inserting (other than section 658H) after
			 subchapter.
			(b)AllotmentSection
			 658O(a)(1) of such Act (42 U.S.C. 9858m(a)(1)) is amended by striking
			 this subchapter and inserting section
			 658B.
			
